MEMORANDUM OPINION

                                            No. 04-10-00545-CR

                                          IN RE Jason MIEARS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 11, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 26, 2010, relator Jason Miears filed a petition for writ of mandamus. The court

has considered relator’s petition and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a).

                                                                     PER CURIAM
DO NOT PUBLISH




           1
          This proceeding arises out of Cause No. 2009-CR-6566, styled State of Texas v. Jason Miears, pending in
the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.